JUDGE CAPRONI

   

JS 44C/SDNY
REV. 06/01/47

CIVIL COVER SHEET

The JS-44 civil cover sheet and the Information contained herein neither replace nor supplement the filing and sarvice of pleadings or
other papars as required by faw, except as provided by focal rules of court, This form, approved by the Judiclal Conference of the
United States In Septernber 7974, is required for use of the Clerk of Court for the purpose of initlating the civil dacket sheet.

DEFENDANTS
United States Soccer Federation, inc.

PLAINTIFFS
Relevent Sports, LLC

en

ATTORNEYS (FIRM NAME, ADORESS, AND TELEPHONE NUMBER: ATTORNEYS (IF KNOWN} S
Wiriston & Strawn LLP NS :
200 Park Avenue :
New York, NY 10766.

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A SRIEF STATEMENT OF CAUS®
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

15 U.S.C, §§ 4, 15, 26; Anticompetitive agreement in restraint of trade; tortious interference with business relations

: ; Judge Previously Assigned
Has this action, case, or proceeding, or one essenilally the same been previously fled In SDNY ai any tithe? No MlyYesl

_ Check i-demanded in complaint:

| CHECK IF THIS IS AGLASS ACTION
UNDER F.R.C.P. 23

DEMAND § OTHER

if yes, was this case Vol.[[] Invol. [[] Dismissed. No[—] Yes ([] ifyes, give date & Case No,
_ Is THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yas []
(PLAGE A AN {x} iN ONE BOX ONLY} NATURE OF SUIT
Tors ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL | NUURY., FORFRYTUREIPENALTY BANKRUPTCY OTHER STATUTES
i} Ti [ 1375 FALSE CLAIMS
Lids INSURANCE { | 940 AIRPLANE PHARMACEUTICAL PERSONAL 7 | 625 ORUG RELATED [ ] 422 APPEAL
[}120 MARINE { ]S18 ARPLANE PRODUCT INJURY/PRODUCT LIABILITY “cern OF PROPERTY 28 USG 158 {1976 QUI TAM
[ 1430 MILLER ACT LIAERLITY [ 1365 PERSONAL INJURY 21 USC 881 [ 1424 WITHDRAWAL { 1400 STATE
[ i140 NEGOTIABLE { 1920 ASSAULT, LIBEL & PRODUCT LIABILITY 1 1 690 OTHER 28 USC 187 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]388 ASBESTOS PERSONAL bg 410 ANTITRUST
| $450 RECOVERY OF  -{ | 330 FEDERAL INJURY PRODUCT [ 1430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIAEELITY PROPERTY RIGHTS [ ] 48d COMMERCE
ENFORCEMENT LIABILITY . [ ] 480 DEPORTATION
. OF JUOGMENT ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ 470 RAGKETEER INFLUL
{} {st MEDICARE ACT 1345 MARINE PRODUCT JO OTHER FRAUD { } 430 PATENT ENCED & CORRUPT
1 ] 162 RECOVER ABIL avo 7 ORGANIZATION ACT
| SEE AOED (360 MOTOR VEHICLE i {a1 TRUTHIN LENDING { 1835 PATENT-ABBREVIATED NEW DRUG APPLICATION RICO}
STUDENT LOANS = [ ] 355 MOTOR VEHICLE { ]840 TRADEMARK { ]460 CONSUMER CREDIT
(EXCL VETERANS} PRODUCT LIABILITY SOCIAL SECURITY { ]490 CAGLE/SATELLITE TV |
i 1] 163 RECOVERY OF —[ } 480. OTHER PERSONAL .
OVERPAYMENT INJURY [ 1980 OTHER PERSONAL LABOR [ ] 864 HIA (139587 [ 1660 SECURITIES!
OF VETERANS = [ } 82 PERSONAL INJURY - PROPERTY DAMAGE { ]882 BLACK LUNG (923) COMMCDITIES!
BENEFITS MED MALPRACTICE = [ ]385PROPERTY DAMAGE = [ ] 710 FAIR LABOR [ ] 889 OIWCIDEWW (40869) EXCHANGE
{ 1160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT —‘[ ] 844 SSID TITLE XW .
SUITS [ 1720 LASORAAGMT [ ] 865 RSI (405()}
tJ 430 OTHER PRISONER PETITIONS LATIONS { }890 OTHER STATUTORY
CONTRACT [ 1463 ALIEN DETAINEE [ 1740 RAILWAY LABOR ACT ACTIONS
{ ) 198 CONTRACT f ] 510 MOTIONS TO | | 75 FAMILY MEDICAL FEDERAL TAX SUITS { ] 884 AGRICULTURAL ACTS
PRODUCT ACTIONS ENDER STATUTES VACATE SENTENCE | Eave ACT (FMLA) :
LIABILITY 28 USC 2288 { [S70 TAXES (U.S, Plalatit or
[ ] #88 FRANCHISE CiViL, RIGHTS _ £ ] 580 HABEAS CORPUS * { | 790 OTHER LASOR Defendant) { ] 803 ENVIRONMENTAL
] 38 GEATH PENALTY WER {701 LITIGATION [ 1971 IRS. THIRD PARTY MATTERS.
1840 MANDAMUS & OTHER. { |} 791 EMPL RET ING 28 USC 760 f ]895 FREEDOM OF
[ #440 are ones SECURITY ACT {ERISA} INFORMATION ACT
REAL PROPERTY [ } 894 ARBITRATION
[}444 VOTING IMMIGRATION [ ] 889 ADMINISTRATIVE
[ }2t0 LAND | 2 EMPLOYMENT PRISONER CIVIL RIGHTS ROCEDURE ACTIREVIEW OR
CONDEMNATION 443 HOUSING! ‘| 1482 NATURAUZATION Pl R
{ ]220 FORECLOSURE 11446 ACCOMMODATIONS { ] 850 CIM RIGHTS APPLICATION APPEAL OF AGENCY DECISION
230 RENT LEASE & [ ] BSS PRISON CONDITION = [ ] 485 OTHER IMMIGRATION
tl EJECTMENT DISABILITIES - { 1830 CML DETAINEE TIONS - Sea T ONALITY OF
{ ]240 TORTS TO LAND EMPLOY MENT CONDITIONS OF CONFINEMENT
{1245 TORT PRODUGT [ [4468 AMERICANS WITH .
LIABILITY DISABILITIES +OTHER
( )280 ALL OTHER { ] 448 BOUCATION
REAL PROPERTY

DO YOU CLAIM THIS CASE [S RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y..

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 137

IF SO, STATE:

JUDGE

 

Check YES only if demanded in comptaint
JURY DEMAND: Kl yes CNo

DOCKET NUMBER

NOTE: You must also submit ai the time of fling the Statement of Refatedness form (Form fH-32).

 

rep

 

 
(PLAGE AN x IN ONE BOX ONLY) ORIGIN

[1 onginal [-]2 Removed from [-]3 Remanded []4 Reinstatador  [—] 5 Traneferred trom [] 6 Mutoh oO7 Appeal to Disc
Proceeding ~ State Court from Reopened (Specify Dlatrict} gation ig
Appellate (Transferred) Magistrate Judge

E] @. ail parties represanted = Gout
| b, Af least one party

(C18 Muttidisirict Litigation (Diract File}

is pra se,
(PLACE AN x. IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
[]1 U.S. PLAINTIFF []2 U.S, DEFENDANT 3 FEDERAL QUESTION (C14 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY}
CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in ona box for Plainilff and ane box for Defendant}

, PTF DEF. PTF DEF PTF ° DEF
CITIZEN OF THIS STATE -~)]? [h CITIZEN OR SUBJECT OF A {1]3[]3 INCORPORATED and PRINCIPAL PLACE £35 []45.
FOREIGN COUNTRY : OF BUSINESS IN ANOTHER STATE
CITIZEN OF ANOTHER STATE []2 {]2 INCORPORATED of PRINCIPAL PLACE [ 14{ ]4 FOREIGN NATION . . Cee Pye

OF BUSINESS iN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS: _

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

' checkone: THIS ACTION SHOWLD BE ASSIGNED To: [[] WHITE PLAINS - MANHATTAN -

DATE 99/09/2019 " SIGNATURE OF ATTORNEY OF RECORD . ADMITTED TO PRACTICE IN THIS DISTRICT . .
ixt YES (DATE-ADMITTED. Mo. Feb. 7.2016)

RECEIPT # : / : Attorney Bar Code #4 Ja5255
Magistrate Judge | is to be designated by the Clerk of the Court.
MAG. JUDGE MOSES

Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

 

 

 

 
